           Case 1:20-cv-02405-EGS Document 68 Filed 11/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    VOTE FORWARD, et al.,


                     Plaintiff,

          v.                                       Civil Docket No. 20-cv-2405 (EGS)

    LOUIS DEJOY, et al.,


                     Defendants.


           NOTICE PURSUANT TO THE COURT’S OCTOBER 30, 2020 ORDER

         Pursuant to the Court’s October 30, 2020 Order, Defendants provide the Court with a

document explaining, for each USPS District whose Election Mail processing scores for Inbound

Ballots were below 90 percent on October 30, 2020 and October 31, 2020, or below 80 percent

on October 31, 2020, 1 Defendants’ understanding, based on all reasonably available information,

of potential explanations for the current level of service and any corrective measures that are

now being implemented. See Exhibit 1.




1
 Because Sunday is a non-delivery day, processing scores are not available for Sunday,
November 1.
        Case 1:20-cv-02405-EGS Document 68 Filed 11/02/20 Page 2 of 2



Dated: November 2, 2020
                            Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            ERIC R. WOMACK
                            Assistant Director, Federal Programs Branch

                            /s/ John Robinson
                            JOSEPH E. BORSON
                            KUNTAL CHOLERA
                            ALEXIS ECHOLS
                            DENA M. ROTH
                            JOHN ROBINSON (D.C. Bar No. 1044072)
                            Trial Attorneys
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, NW
                            Washington D.C. 20005
                            (202) 616-8489
                            john.j.robinson@usdoj.gov

                            Attorneys for Defendants




                                       2
